GULOTTA, Judge,
dissents.
I respectfully dissent.
As pointed out in the majority opinion, Louisiana Constitution of 1974, Article X, Section 10(A)(1) empowers the Civil Service Commission with rule making power in connection with “disbursements” to employees. Unlike the majority, I conclude the rules adopted by the Commission (rules 1.1, 1.2, 1.3, 2.1 and 4.1) are sufficient to require the Audubon Park Commission to come under the umbrella of centralized payroll implementation.
The Civil Service Commission has the responsibility to monitor payroll disbursements to Audubon Park Commission employees, and the present rules adopted by the Civil Service Commission seek to satisfy that responsibility. I fail to understand why the APC has refused to come under the RAMS system while apparently acknowledging that a rule can be adopted by the Civil Service Commission in language acceptable to the APC. I would reverse the judgment of the trial court and order compliance by the APC.